Morse & Morse, PLLC 1400 Old Country Road, Suite 302 Westbury, NY 11590 Tel: 516-487-1446 Fax: 516-487-1452 Email: morgold@aol.com Paul Fischer, Staff Attorney Division of Corporation Finance August 31, 2007 Telephone Number: 202-551-3415 Facsimile Number. 202-7729205 Mail Stop 3720 Re: Anchor Funding Services, Inc. Registration Statement on Form 10-SB Filed on April 30, 2007 File No. 0-52589 Dear Mr. Fischer: On August 14, 2007 we electronically filed a response letter (the Staff’s letter was dated August 9, 2007) . The attached response letter replaces our August 14, 2007 response letter in its entirety.Please completely disregard our August 14, 2007 response letter. As requested by you, the significant differences between our August 14, 2007 response letter and the attached response letter are as follows: Fee Income As we continued to research and analyze Staff comments, we determined all our fees are time based.We do not charge a transaction fee.The confusion occurred because we withhold the initial time based fee when a purchased invoice is funded.By definition, in our Factoring and Security Agreement, these withheld amounts are non-refundable.We were mistakenly under the impression that withholding this non-refundable money was a transaction fee. The attached response letter states our current fee structure. Estimating Timing of Collections As we continued to research and analyze Staff comments, we determined our yield rate would give us an accurate estimate of the timing of our collections.In our August 14, 2007 response letter we had not yet thought of analyzing this data to determine an estimate of our collection period. The attached response letter explains this in further detail. After you review the attached please contact Jeff Cline (704-552-0553).Once we agree on the resolution of the matters raised in your August 9, 2007 comment letter (specifically items 1, 2 and 3), as necessary, we intend to amend our previous filings. We appreciate your prompt attention to this matter. Very truly yours, MORSE
